Citation Nr: 0933367	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for right hip 
labral tear and bursitis.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The record reflects that the Veteran had reserve duty from 
January 2001 to July 2007 or 2008.  The RO should attempt to 
verify the Veteran's period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania that, in part, granted service 
connection for low back pain and right hip labral tear and 
bursitis and assigned each disability a 0 percent 
(noncompensable) rating, effective March 7, 2007.  Although 
the Veteran initiated an appeal of each disability rating, 
she limited her appeal to just the evaluation of the right 
hip labral tear and bursitis in her VA Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was granted a noncompensable rating for her right 
hip labral tear and bursitis because she failed to report to 
a scheduled VA examination.  In her August 2007 notice of 
disagreement, she indicated that she did not receive notice 
of the examination and that she was willing to submit to an 
examination.  She was then scheduled for an examination in 
May 2008.  The report of that examination has been associated 
with the claims file.  

Unfortunately, there is no indication that the RO considered 
the VA examination report in adjudicating the appeal.  
Although the report was added to the claims file after the 
issuance of the January 2008 statement of the case (SOC) and 
prior to certification of the appeal and transfer of the 
records to the Board in June 2009, the RO has not issued a 
supplemental statement of the case (SSOC) considering this 
additional evidence.  Thus, the appeal must be remanded for 
the issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 
(2008).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter should explain that she has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on the claims before the expiration of the one-year notice 
period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send to the Veteran a 
letter requesting that she provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran an SSOC, and afford the 
appropriate period of time to respond.  
The SSOC should include review of all 
evidence added to the record since 
issuance of the January 2008 SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


